Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. KR10-2016-0183465, filed on 11/07/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 and 12/31/2020 were compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Application No. 17139288, Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of application no. 16/838,517 (US10917592 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitation of Claims 1-18 of 17139288 application is anticipated by the claims 1-17 of application no. 16/838,517 (US10917592 B2). Claims 1-18 of 17139288 are therefore not patentably distinct from the patented applications 16/838,517 (US10917592 B2), and unpatentable for obvious-type double patenting.

Instant Application No.17139288
Patent No. US 10917592 B2 (Appl. No. 16/838,517)
1. An image sensor comprising:

 a pixel array comprising a first 8x2 photoelectric conversion elements including a first pixel group, a second pixel group, a third pixel group, and a fourth pixel group; wherein the second pixel group shares a first color filter and is configured to share a first conversion gain transistor, a first reset transistor, a first drive transistor, a first floating diffusion region, and a first selection transistor, wherein the third pixel group shares a red color filter and is configured to share a second conversion gain transistor, a second reset transistor, a second drive transistor, a second floating diffusion region, and a second selection transistor,

 wherein the first conversion gain transistor and the second conversion gain transistor are configured to be turned on in response to a conversion gain control signal,

 
wherein the first pixel group, the second pixel group, the third pixel group, and the fourth pixel group are sequentially arranged in a first direction, and wherein each of the first pixel group, the second pixel group, the third pixel group, and the fourth pixel group comprises 2x2 photoelectric conversion elements.
1. An image sensor comprising: 

a pixel array comprising 2×2 pixel arrays repeated along a row direction and a column direction, the 2×2 pixel arrays including a first 2×2 pixel array and a second 2×2 pixel array adjacent to the first 2×2 pixel array; 


a plurality of first conversion gain control lines; and a plurality of second conversion gain control lines, wherein each of the first and second 2×2 pixel arrays include four unit pixels comprising:

a photoelectric conversion element configured to generate and accumulate photocharges; a charge detection node configured to receive the photocharges that are accumulated in the photoelectric conversion element; a readout circuit configured to convert the photocharges that are received by the charge detection node into an electrical signal, and to output the electrical signal; a capacitive element; and

 a switching element configured to control a connection between the charge detection node and the capacitive element, and wherein a number of the unit pixels, among the first 2×2 pixel array, connected to a first line of the plurality of first conversion gain control lines is different from a number of the unit pixels, among the second 2×2 pixel array, connected to the first line of the plurality of first conversion gain control lines.
Claims 2-12 are rejected since they depend on the rejected claims.

Claim 13 is rejected same reason as claim 1.

Claims 14-18 rejected as depends on rejected base claims. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698                                                                                                                                                                                                        
FAYEZ A. BHUIYAN
Examiner
Art Unit 2698